        Case 3:18-cv-07492-EDL Document 9 Filed 01/09/19 Page 1 of 2



 1   Nicholas Ranallo, Attorney at Law (SBN 275016)
     2443 Fillmore St., #380-7508
 2
     San Francisco, CA 94115-1814
 3   nick@ranallolawoffice.com
     P: (831) 607-9229
 4   F: (831) 533-5073
 5
     Isaac Rabicoff
 6   (Pro Hac Vice Admission Pending)
     Kenneth Matuszewski
 7
     (Pro Hac Vice Admission Pending)
 8   RABICOFF LAW LLC
     73 W Monroe St
 9   Chicago, IL 60603
10   773-669-4590
     isaac@rabilaw.com
11   kenneth@rabilaw.com
12
     Attorney for Plaintiff
13   Sockeye Licensing TX, LLC
14                            UNITED STATES DISTRICT COURT
15                          NORTHERN DISTRICT OF CALIFORNIA

16
      Sockeye Licensing TX LLC,                               Case No. 3:18-cv-07492-EDL
17
             Plaintiff,
18                                                            STIPULATION FOR EXTENSION
             v.                                               OF TIME FOR DEFENDANT TO
19                                                            ANSWER THE COMPLAINT
      Fujitsu America, Inc.,
20

21           Defendant.

22

23
            Counsel for Plaintiff and counsel for Defendant have met and conferred regarding extending
24
     Defendant’s time to respond to Plaintiff’s Complaint (D.I. 1). Pursuant to Local Rule 6-1(a), the
25
     parties have agreed to extend Defendant’s time to answer the Complaint to February 25, 2019. The
26

27   reason for this requested extension is to allow counsel for Defendant to investigate the allegations

28   set forth in Plaintiff’s Complaint and consider an appropriate response. No party will be prejudiced
                                                      1
        Case 3:18-cv-07492-EDL Document 9 Filed 01/09/19 Page 2 of 2



 1   by this brief extension.
 2
     Dated: January 9, 2019                   Respectfully submitted,
 3
                                              /s/ Nicholas Ranallo____________
 4                                            Nicholas Ranallo, Attorney at Law
 5
                                              2443 Fillmore St., #380-7508
                                              San Francisco, CA 94115-1814
 6                                            nick@ranallolawoffice.com
                                              P: (831) 607-9229
 7                                            F: (831) 533-5073
 8
                                              /s/ Isaac Rabicoff
 9                                            Isaac Rabicoff
10
                                              (Pro Hac Vice Admission Pending)
                                              RABICOFF LAW LLC
11                                            73 W Monroe St
                                              Chicago, IL 60603
12                                            773-669-4590
13                                            isaac@rabilaw.com

14                                            /s/ Kenneth Matuszewski
                                              Kenneth Matuszewski
15
                                              (Pro Hac Vice Admission Pending)
16                                            RABICOFF LAW LLC
                                              73 W Monroe St
17                                            Chicago, IL 60603
18                                            773-669-4590
                                              kenneth@rabilaw.com
19
                                              Counsel for Plaintiff, Sockeye Licensing TX,
20
                                              LLC
21
                                              /s/ Gina Culpepper___________
22                                            Fujitsu Network Communications
23                                            2801 Telecom Parkway
                                              Richardson, TX 75082
24                                            P: (972) 479-2128
                                              F: (972) 479-2992
25
                                              Gina.Culpepper@us.fujitsu.com
26
                                              Counsel for Defendant Fujitsu America,
27                                            Inc.
28
                                          2
